Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul J. Esatto, Jr. (Reg. No. 30,749) on 7/5/2022.

The application has been amended as follows: 

Listing of Claims
1.	(Currently Amended)  An information processing apparatus comprising:
	a first communication interface for receiving a job;
	a second communication interface for negotiating delivery of electric power;
	a processing unit that performs processing related to the job; and
	a controller that is configured to
	in response to accepting the job received from an external device via the first communication interface,
determine whether the information processing apparatus is operating as a power sink;
transmit a swap request to become the power sink to the external device if the information processing apparatus is not operating as the power sink; and
transmit a power request to the external device via the second communication interface and perform information processing by using electric power supplied from the external device,
wherein the job is one of a print, fax, copy and scan job.

14.	(Currently Amended)  A control method of an information processing apparatus including a first communication interface for receiving a job, a second communication interface for negotiating delivery of electric power, and a processing unit that performs processing related to the job, the method comprising:
	in response to accepting the job received from an external device via the first communication interface, 
determining whether the information processing apparatus is operating as a power sink;
transmitting a swap request to become the power sink to the external device if the information processing apparatus is not operating as the power sink; and
transmitting a power request to the external device via the second communication interface and performing information processing by using electric power supplied from the external device,
wherein the job is one of a print, fax, copy and scan job.

20.	(Currently Amended)  A non-transitory computer readable medium storing a program causing a computer to execute a process for controlling an information processing apparatus including a first communication interface for receiving a job, a second communication interface for negotiating delivery of electric power, and a processing unit that performs processing related to the job, the process comprising:
	in response to accepting the job received from the external device via the first communication interface, 
determining whether the information processing apparatus is operating as a power sink;
transmitting a swap request to become the power sink to the external device if the information processing apparatus is not operating as the power sink; and
transmitting a power request to the external device via the second communication interface and performing information processing by using electric power supplied from the external device,
wherein the job is one of a print, fax, copy and scan job.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186